Citation Nr: 1729939	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  11-15 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) with depressive disorder prior to March 30, 2013; in excess of 30 percent from March 30, 2013, to March 2, 2016; and in excess of 50 percent since March 3, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Atty. Virginia A. Girard-Brady


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado (Agency of Original Jurisdiction (AOJ)).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating in excess of 10 percent for PTSD with depressive disorder prior to March 30, 2013; in excess of 30 percent from March 30, 2013, to March 2, 2016; and in excess of 50 percent since March 3, 2016; and entitlement to TDIU due to service-connected disabilities.

The Veteran underwent VA examinations in November 2009, March 2013, and March 2016.  Those VA examinations reflect that symptoms of the Veteran's PTSD and depressive disorder have continued to worsen.  In a June 2017 statement, the Veteran's representative indicated that the Veteran's current disability level may not currently be adequately evaluated, as the most recent VA examination was completed over a year prior.  Under these circumstances, another VA examination is necessary to determine the current severity of his service-connected depression.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The claim for TDIU is inextricably intertwined with the claim for entitlement to an increased evaluation for PTSD with depressive disorder.  Issues are considered to be inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, a remand for further consideration of TDIU is also warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file VA treatment records since March 2016.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD and depressive disorder.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should provide a full multi-axial diagnosis for the Veteran's PTSD and depressive disorder.  All signs and symptoms of psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's psychiatric disability on his occupational and social functioning, and should discuss the impact it has on his activities of daily living, including the overall functional impact.

3.  After completing the actions detailed above, readjudicate the claim remaining on appeal, and readjudicate the claim for TDIU, if otherwise developed.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.	

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




